Glennon, J.
After giving due consideration .to-all the relevant factors in the record, we are of the. opinion that the building values -fixed at Special Term should be reduced to $20,000 for the Park Avenue building, and $5,000 for the 70th Street building.
The order so far as appealed from, should be modified by further reducing the assessments to the following amounts:

Section Block Lot Land Building Total

5 1404 69 $290,000 $20,000 $310,000
5 1404 68 $31,500 $5,000 $36,500
and as so modified affirmed, with twenty dollars costs and disbursements .to the relator-appellant.